Case 2:20-cr-00227-JDC-KK Document 64 Filed 04/06/21 Page 1 of 5 PageID #: 517




                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF LOUISIANA
                                     LAKE CHARLES DIVISION


UNITED STATES OF AMERICA                            CASE NO. 2:20-CR-00227-01

VERSUS                                              JUDGE JAMES D. CAIN, JR.

DANIEL JAY VINATIERI (01)                           MAGISTRATE JUDGE KAY

                                     MEMORANDUM ORDER

           Before the Court is the “United States’ Notice of Intent to Use Evidence Pursuant

to Rule 404(b)” (Doc. 40) and “Judicial Notice of Adjudicative Fact” (Doc. 41). In its

Notice, the Government informs the Court and Defendant that it intends to offer at trial

extrinsic evidence against Defendant Daniel Jay Vinatieri at the trial of this matter.

Rule 404(b) Notice

           On December 2, 2009, following a General Court-Martial, Vinatieri was convicted

of Article 1341 of the Uniform Code of Military Justice for digitally penetrating the vagina

of a 14-year-old child. The Military Judge sentenced Vinatieri to a reduction in rank to a

Private, to serve 100 days’ confinement, and the be discharged from the Army with a “Bad-

Conduct Discharge.” The Military Judge further advised Vinatieri it was “extremely likely”

that he would have to register as a sex offender. During sentencing, Vinatieri acknowledged

this possibility. On December 1, 2009, Vinatieri signed a form acknowledging this

possibility.




1
    Indecent acts with a child.
Case 2:20-cr-00227-JDC-KK Document 64 Filed 04/06/21 Page 2 of 5 PageID #: 518




         On February 21, 2010, when released Vinatieri signed and initialed in the presence

of   a    witness,   a   Department     of     Defense     Form   2791   entitled   Notice   of

Release/Acknowledgment of Convicted Sex Offender Registration Requirements. The

witness explained the contents of Form 2791 which by signing the form, Vinatieri

acknowledged that he was required to register as a sex offender in Nevada, and that if he

moved to another state, he would be required to comply with that state’s registration

requirements.

         Defendant has been indicted with one count of failing to register as a sex offender

(in Louisiana) in violation of Title 18, United States Code, Section 2250(a). The

Governments intends to offer into evidence, that after being Court-martialed, he was

required to register as a sex offender in Nevada, and that if he moved to another state, he

would have to comply with the registration requirements in his new state of residence.

Specifically, the Government intends to introduce evidence that Defendant failed to

register as a sex offender in the state of Nevada, even after signing Form 2791 wherein he

acknowledged the requirement to do so.

         Federal Rule of Evidence 414(b) provides, in pertinent part:

         (b) Crimes, Wrongs, or Other Acts.

                (1) Prohibited Uses. Evidence of a crime, wrong, or other act is not
         admissible to prove a person’s character in order to show that on a particular
         occasion the person acted in accordance with the character.

                (2) Permitted uses; Notice in a Criminal Case. This evidence may be
         admissible for another purpose, such as proving motive, opportunity, intent,
         preparation, plan, knowledge, identity, absence of mistake, or lack of
         accident.


                                             Page 2 of 5
Case 2:20-cr-00227-JDC-KK Document 64 Filed 04/06/21 Page 3 of 5 PageID #: 519




       The Government argues that evidence regarding Defendant’s failure to register as a

sex offender in Nevada is admissible as evidence of “other acts” under Federal Rule of

Evidence 404(b). The Government posits that the evidence rebuts any assertion that

Defendant lacked the intent required to show that he knowingly failed to register or update

his registration in Louisiana. United States v. Beechum, 582 F.2d 898, 911 (5th Cir. 1978)

(“Where the issue addressed is the defendant’s intent to commit the offense charged, the

relevancy of the extrinsic offense derives from the defendant’s indulging himself in the

same state of mind in the perpetration of both the extrinsic and charged offenses.”)

Furthermore, the evidence will establish that Defendant’s failure to register was not due to

a mistake or accident.

       In his response to the Notice, Defendant, through counsel, informs the Court that he

does not object to this evidence being offered at trial. However, Defendant requests that a

limiting instruction be given by the Court both at the time the evidence is introduced and

as part of the Court’s instructions to the jury prior to their deliberation. Considering the

relevant law and facts, the Court finds that the Government has a valid legal basis for

submitting the above-mentioned evidence at the trial of this matter and will permit the

evidence at the trial of this matter subject to a limiting instruction.

Judicial Notice of an Adjudicative Fact

       The Government requests that the Court take Judicial Notice of an Adjudicative

Fact; to wit, that Defendant’s December 2, 2009 conviction pursuant to a General Court-

Martial for the offense of indecent acts with a child, in violation of Article 134 of the

Uniform Code of Military Justice, is a sex offense under the Sex Offender Registration and

                                          Page 3 of 5
Case 2:20-cr-00227-JDC-KK Document 64 Filed 04/06/21 Page 4 of 5 PageID #: 520




Notification Act, pursuant to Title 34, United States Code, Section 20911, et seq., formerly

cited as Title 42, United States Code Section 16911, et seq.

           The Government informs the Court that Daniel Jay Vinatieri was convicted of

violating Article 134 of the Uniform Code of Military Justice, indecent acts with a child.2

As part of his conviction, Vinatieri pleaded guilty of committing an indecent act upon the

body of a child under 16 years of age. In addition to acknowledging that he was aware that

the child victim was 14 years old, Vinatieri admitted that he understood the elements and

definition of the offense as well as having committed the offense.

           The Sex Offender Registration and Notification Act (“SORNA”) defines a “sex

offender” as “an individual who was convicted of a sex offense.” 34 U.S.C. § 20911 (1).

SORNA defines in pertinent part the term “sex offense.” The Government maintains that

the sex offense that Vinatieri was convicted meets that definition. Consequently, the

Government argues that SORNA requires Vinatieri to register and keep that registration

current in each jurisdiction in which he resides or works. 34 U.S.C. § 20913(a). § 20913(c)

requires the sex offender to update the registration information within three (3) business

days of any change in residence or employment. Title 18 United States Code, Section

2250(a) makes it a felony crime for sex offenders to fail to register in violation of SORNA.

           The Government requests that Judicial Notice be deemed sufficient and that this

Court instruct the jury that Vinatieri’s prior offense is a SORNA registrable offense. The




2
    Government exhibit 1.

                                          Page 4 of 5
Case 2:20-cr-00227-JDC-KK Document 64 Filed 04/06/21 Page 5 of 5 PageID #: 521




Court agrees with the Government and will instruct the jury that Defendant’s prior offense

is a SORNA registrable offense. Accordingly,

       IT IS ORDERED that the evidence of Defendant’s failure to register as a sex

offender in the state of Nevada will be permitted. The Court will give a limiting instruction,

as provided by Defendant, both when the evidence is introduced and as part of the Court’s

instructions prior to the jury’s deliberation. The Court will also instruct the jury, as

provided by the Government, that Defendant’s prior offense is a SORNA registrable

offense.

       THUS DONE AND SIGNED in Chambers on this 6th day of April, 2021.



                    ________________________________________
                               JAMES D. CAIN, JR.
                       UNITED STATES DISTRICT JUDGE




                                         Page 5 of 5
